Citation Nr: 1721160	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-14 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at Law 


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to September 1976.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a  rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana in March 2011. 

In April 2011, the Veteran initiated an appeal of entitlement to an aid and attendance allowance for his spouse.  In response to the Veteran's notice of disagreement (NOD), the Veteran and his representative (at that time) were sent a Statement of the Case (SOC) regarding this issue in April 2012; however, the Veteran specifically did not perfect an appeal of this issue in his May 2010 VA Form 9; accordingly, the issue is not before the Board.

The issue of entitlement to service connection for PTSD has been restyled to better reflect the evidence and the Veteran's stated interests.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further development is necessary prior to adjudication of the Veteran's claim on appeal.  The evidence of record indicates that remand is necessary to obtain outstanding, pertinent evidence.  As noted by correspondence received in December 2016, the record indicates that the Veteran was granted Social Security disability benefits during the appeal period.  While Social Security Administration (SSA) records are not controlling for VA determinations, they may be "pertinent" to VA claims.  As the file indicates that the Veteran's SSA records may be relevant to the Veteran's claim on appeal, the VA has an obligation to obtain these records.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As such records have not been obtained; remand is required in order for this evidence to be requested.

Additionally, the Board finds that an addendum medical opinion should be obtained in order to resolve the issue on appeal.  The July 2011 examiner opined that the "evidence indicates that the Veteran suffered from an acquired psychiatric condition that clearly and unmistakably existed prior to service."  However, the July examiner indicates that this acquired condition is a personality disorder.  The Board notes that personality disorders are congenital defects that are not diseases or injuries within the meaning of applicable legislation for VA disability compensation purposes. 38 C.F.R. §§ 3.303 (c), 4.9, 4.127 (2016).  As a personality disorder is defined by regulation as a congenital condition, it is unclear how it could be characterized as an acquired psychiatric condition.  If the Veteran was found to have an acquired psychiatric condition that has persisted since service, such a condition should be reconciled with the examiner's February 2011 opinion that if the Veteran was a victim of military sexual trauma it is likely as not that his prior psychological vulnerability would have led to an aggravation beyond the normal course of his pre-military psychological difficulties.  Accordingly, the Board finds that an addendum medical opinion should be obtained regarding whether the Veteran had an acquired psychiatric condition that clearly and unmistakably existed prior to service; and if so, whether the condition has persisted since his period of active service and whether it was aggravated by his period of active service.  

Additionally, the Board finds that a new opinion is necessary regarding whether it is as likely as not that his current psychiatric condition is caused by or related to psychiatric complaints or symptoms noted during his period of active service.  In the July 2011 medical opinion, the examiner stated that there was "no indication" in the service treatment records of mistreatment by other marines or being terrified of dying due to a snake bite.  The February 2011 medical opinion, however, stated that "in terms of behavioral markers that could be consistent with sexual assault, the Veteran's hospitalization after the reported military sexual trauma is a possible indicator." Further, with regard to whether a diagnosis of PTSD could be related to the Veteran's snake bite during service, the Board notes discharge notes dated July 17, 1976 with a diagnosis of "Pit Viper (Habu) envenomation of right forearm" and blood pressure readings that include: 136/94, 154/94, 160/96, 170/90, and 188/114.   


Accordingly, the case is REMANDED for the following action:
	
1. Appropriate efforts should be undertaken to associate with the claims file any outstanding Social Security Administration disability records, to include: any pertinent claim for benefits, the Social Security Administration decision, and copies of all of the medical records upon which any decision concerning the Veteran's entitlement to benefits was based.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159 (e) should be provided to the Veteran.

2. Thereafter, undertake appropriate efforts to obtain an addendum medical opinion (to include an examination of the Veteran if necessary) regarding the etiology of any current psychiatric disorder, to include PTSD due to in-service personal assault. 

The claims file, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with any opinion rendered. 

The VA examiner should offer opinions with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is found to have clearly and unmistakably have pre-existed service.  If such a condition is identified, an opinion should be provided regarding whether it is at least as likely as not that the condition was permanently aggravated in service. 

b) The examiner should opine whether any current acquired psychiatric disorder is related to any incident of the Veteran's active service, to include: an in-service personal assault or a venomous snake bite.  

If a diagnosis of PTSD is warranted, the examiner is to note and address any credible behavioral markers in service, to include the Veteran's hospitalization in October 1975 after the reported military sexual trauma.  38 C.F.R. § 3.304 (f)(5). Further, the examiner is asked to discuss the Veteran's blood pressure readings reported in June 1976, as well as, his discharge diagnosis of "Pit Viper (Habu) envenomation of right forearm" on July 17, 1976

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record. The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record. If the examiner is unable to render an opinion, he/she should so state with supporting rationale

3. After completing the development indicated above and any other appropriate development, the AOJ should readjudicate the Veteran's claim in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




